          Case 1:19-cv-00658-JRN Document 14 Filed 12/09/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

 ROSEMARIE WEIGAND,
                                               Case No. 1:19-cv-00658-JRN
       Plaintiff,
 v.                                            Honorable Judge James R. Nowlin

 TEXAN CREDIT CORPORATION,

      Defendant.


              AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff ROSEMARIE

WEIGAND, and the Defendant, TEXAN CREDIT CORPORATION, through their respective

counsel that the above-captioned action is dismissed, with prejudice, against TEXAN CREDIT

CORPORATION, pursuant to settlement and Federal Rule of Civil Procedure 41. Each party shall

bear its own costs and attorney fees.

Dated: December 9, 2019                           Respectfully Submitted,

ROSEMARIE WEIGAND                                TEXAN CREDIT CORPORATION
/s/ Nathan C. Volheim                            /s/ Russell R. Smith (with consent)
Nathan C. Volheim                                Russell R. Smith
Counsel for Plaintiff                            Counsel for Defendant
Sulaiman Law Group, LTD                          Fairchild, Price, Haley & Smith, LLP
2500 S. Highland Avenue, Suite 200               1801 North Street
Lombard, Illinois 60148                          Nacogdoches, Texas 75965
Phone: (630) 575-8181                            Phone: (936) 569-2327
Fax :(630) 575-8188                              Fax: (936) 569-7932
nvolheim@sulaimanlaw.com                         rsmith@fairchildlawfirm.com
            Case 1:19-cv-00658-JRN Document 14 Filed 12/09/19 Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.



                                                              s/ Nathan C. Volheim_____
                                                              Nathan C. Volheim
